Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This Office Action is in response to the filing with the office dated 06/08/2021.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/05/2022, 06/08/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4. 	Claims 1-4, 7, 11, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood; Christopher Magee (US 11237747 B1) in view of MUTALIK, Madhav (US 20190171527 A1).

	Regarding independent claim 1, Greenwood; Christopher Magee (US 11237747 B1) teaches, a method for operating storage servers (Paragraph (Fig. 1), the method comprising: receiving an access request for at least one storage volume of at least one storage server; collecting data for the at least one storage volume, (Col 7 Lines 31-47 (24) the control plane 102 includes a placement component 114. The placement component 114 can be configured to implement volume placement in accordance with embodiments of the present disclosure. The placement component 114 can be configured to collect information, operational metrics, metadata, or any other information for performing volume placement. The placement component 114 may periodically sweep block storage servers 116A, 116B with a query for the information, operational metrics, or metadata (i.e., based on the query collecting data to store). For example, block storage servers may provide current utilization metrics, ongoing tasks or operations (e.g., such as migration or remirror tasks), and any other state information for the block storage servers, including volume specific information for volumes stored at the block storage servers. A placement component 114 can include a data store configured to persist the collected data),
wherein the at least one storage volume has a unique volume identifier (Col 7 Lines 5-13 (23) the volume metadata service component 108 can obtain and store volume identifiers, client identifiers, size of volume, type of volume, and encryption status. In some embodiments, the volume metadata service component 108 includes a data store configured to store the metadata. Also see Col 11 Lines 24-27) (41) At block 406, the placement component 114 defines key-value data associated with the requested volume. The placement component can generate a key-value object that includes a unique identifier for the volume, client namespace, and/or client identifier);
	and storing at least the data for the at least one storage volume and the unique volume identifier in a database (Col 11 Lines 24-27 (41) At block 406, the placement component 114 defines key-value data associated with the requested volume. The placement component can generate a key-value object that includes a unique identifier for the volume, client namespace, and/or client identifier. Also see Paragraph (13) These objects can be retrieved by querying a unique key and value. In the present application, a key-value object can be identified by a unique volume identifier, client namespace, and/or a client identifier);
Greenwood fails to explicitly teach, the data being comprised of metadata and subset data, wherein the metadata is comprised of configuration and status information for the at least one storage volume; and wherein the subset data is a set of predefined selection criteria based on a respective computer server.
MUTALIK, Madhav (US 20190171527 A1) the data being comprised of metadata and subset data, wherein the metadata is comprised of configuration and status information for the at least one storage volume (Paragraph [0211] Metadata Collection is the process by which the Application Specific Module collects metadata about the application. In some embodiments, metadata includes information such as: configuration parameters for the application; state and status of the application; control files and startup/shutdown scripts for the application; location of the datafiles, journal and transaction logs for the application; and symbolic links, filesystem mount points, logical volume names, and other such entities that can affect the access to application data); 
and wherein the subset data is a set of predefined selection criteria based on a respective computer server (Paragraph [0118] The Service Level Policy Engine, described below, combines the SLA provided by the user with the classification criteria (i.e., predefined criteria based on respective service level policy defined by the application) to determine how and when to maintain the application data, and from which storage pools to draw the needed resources to meet the Service Level Agreement (SLA). [0200] The Service Level Agreement also contains a plurality of Service Level Policies 705. Some Service level Agreements may have just a single Service Level Policy. More typically, a single SLA may contain tens of policies.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Greenwood by providing the data being comprised of metadata and subset data, wherein the metadata is comprised of configuration and status information for the at least one storage volume; and wherein the subset data is a set of predefined selection criteria based on a respective computer server, as taught by MUTALIK (Paragraphs [0211, [0118]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, this virtual copy mechanism is a fast, efficient and low-impact technique of creating the initial copy that does not guarantee that all the bits will be copied, or stored together. Instead, virtual copies are constructed by maintaining metadata and data structures, such as copy-on-write volume bitmaps or extents, that allow the copies to be reconstructed at access time  as taught by MUTALIK (Paragraphs [0089]).

Regarding dependent claim 2, Greenwood and MUTALIK teach, the method of claim 1.
Greenwood further teaches, wherein the access request includes at least an I/O request or an automatic request, the automatic request being generated following the expiration of a predetermined time interval (Col 7 Lines 37-51(24) The placement component 114 may periodically (i.e., predetermined time) sweep block storage servers 116A, 116B with a query for the information, operational metrics, or metadata. For example, block storage servers may provide current utilization metrics, ongoing tasks or operations (e.g., such as migration or remirror tasks), and any other state information for the block storage servers, including volume specific information for volumes stored at the block storage servers. A placement component 114 can include a data store configured to persist the collected data. In some embodiments, the placement component 114 can be further configured to dynamically or proactively migrate currently placed volumes from one block storage server to another block storage server so that the placement for the volume is more optimal).

Regarding dependent claim 3, Greenwood and MUTALIK teach, the method of claim 1. 
Greenwood further teaches, further comprising: assigning the respective computer server, a unique server identifier, wherein the respective computer server is one of a plurality of computer servers (Col 9 Lines 35-41 (32) The networked computing environment can provide on-demand, scalable computing platforms to clients for example by allowing clients to have at their disposal scalable virtual machines via their use of block storage servers 202 and compute servers 206 (i.e., plurality of computer servers). These virtual machines can have attributes of a personal computing device including hardware (i.e., each virtual machine can be a server with unique identifier)
storing the unique server identifier with the data for the at least one storage volume (Col 15 Lines 22-25 (60) The process 600 starts at block 602. At block 604 the placement component 114 in the control plane 102 receives a request to identify a block storage server on which to store a volume (i.e., receiving a unique server ID to store the data)) and the unique volume identifier in the database using information processing (Col 15 Lines 34-43 (61) At block 606, the placement component 114 obtains key-value data associated with the volume from the block storage server hosting the remaining copy of the volume. The placement component can identify the volume by the volume key or identifier (i.e., receiving unique volume identifier) and transmit to the block storage server to cause the block storage server to respond with the corresponding key-value data assigned to the volume key. In some embodiments, the block storage server can transmit the key-value data with the request to identify block storage server (i.e., storing server identifier with the storage volume and unique volume identifier). Also see Fig. 2 Col 9 Lines 9-20 (30) computing environment 200 can additionally include elastic compute servers providing computing resources, domain name services (DNS) servers, relational database servers, and other server configurations (not illustrated) for supporting on-demand cloud computing platforms.).

Regarding dependent claim 4, Greenwood and MUTALIK teach, the method of claim 1. 
MUTALIK further teaches, further comprising: registering a time stamp at the time data is collected for the at least one storage volume; and storing the time stamp with the data for the at least one storage volume and the unique volume identifier in the database (Paragraph [0121] The time line described above maintains a list of the snapshot operations against a given primary data object, including the time an operation is started, the time it is stopped (if at all), a reference to the snapshot object, and a reference to the internal data structure (e.g. bitmaps or extent lists), so that it can be obtained from the underlying system. Also maintained is a reference to the result of copying the state of the data object at any given point in time into another pool—as an example, copying the state of a data object into a capacity-optimized pool 407 using content addressing results in an object handle. That object handle corresponds to a given snapshot and is stored with the snapshot operation in the time line. This correlation is used to identify suitable starting points (i.e., registering a time stamp at the time the job is started and storing the end job time stamp and the link to the location).

Regarding dependent claim 7, Greenwood and MUTALIK teach, the method of claim 1. 
MUTALIK further teaches, wherein the at least one storage server has at least one subordinate storage server, the at least one subordinate storage server having a plurality of subordinate server databases (see Figs.2, 3).

Regarding independent claim 11, Greenwood; Christopher Magee (US 11237747 B1) teaches, a computer system for operating storage servers (Fig. 2 Col 2 Lines 8-10 (9) aspects of the present disclosure relate to improving the availability and reliability of a block storage system), comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories (Col 9 14-20 (30) Each server includes hardware computer memory and/or processors, an operating system that provides executable program instructions for the general administration and operation of that server, and a computer-readable medium storing instructions that, when executed by a processor of the server, allow the server to perform its intended functions), wherein the computer system is capable of performing a method comprising: receiving an access request for at least one storage volume of at least one storage server; collecting data for the at least one storage volume (Col 7 Lines 31-47 (24) the control plane 102 includes a placement component 114. The placement component 114 can be configured to implement volume placement in accordance with embodiments of the present disclosure. The placement component 114 can be configured to collect information, operational metrics, metadata, or any other information for performing volume placement. The placement component 114 may periodically sweep block storage servers 116A, 116B with a query for the information, operational metrics, or metadata (i.e., based on the query collecting data to store). For example, block storage servers may provide current utilization metrics, ongoing tasks or operations (e.g., such as migration or remirror tasks), and any other state information for the block storage servers, including volume specific information for volumes stored at the block storage servers. A placement component 114 can include a data store configured to persist the collected data),
wherein the at least one storage volume has a unique volume identifier (Col 7 Lines 5-13 (23) the volume metadata service component 108 can obtain and store volume identifiers, client identifiers, size of volume, type of volume, and encryption status. In some embodiments, the volume metadata service component 108 includes a data store configured to store the metadata. Also see Col 11 Lines 24-27) (41) At block 406, the placement component 114 defines key-value data associated with the requested volume. The placement component can generate a key-value object that includes a unique identifier for the volume, client namespace, and/or client identifier);
and storing at least the data for the at least one storage volume and the unique volume identifier in a database (Col 11 Lines 24-27 (41) At block 406, the placement component 114 defines key-value data associated with the requested volume. The placement component can generate a key-value object that includes a unique identifier for the volume, client namespace, and/or client identifier. Also see Paragraph (13) These objects can be retrieved by querying a unique key and value. In the present application, a key-value object can be identified by a unique volume identifier, client namespace, and/or a client identifier),
	Greenwood fails to explicitly teach, the data being comprised of metadata and subset data, wherein the metadata is comprised of configuration and status information for the at least one storage volume, and wherein the subset data is a set of predefined selection criteria based on a respective computer server.
MUTALIK, Madhav (US 20190171527 A1) teaches, the data being comprised of metadata and subset data, wherein the metadata is comprised of configuration and status information for the at least one storage volume (Paragraph [0211] Metadata Collection is the process by which the Application Specific Module collects metadata about the application. In some embodiments, metadata includes information such as: configuration parameters for the application; state and status of the application; control files and startup/shutdown scripts for the application; location of the datafiles, journal and transaction logs for the application; and symbolic links, filesystem mount points, logical volume names, and other such entities that can affect the access to application data),
and wherein the subset data is a set of predefined selection criteria based on a respective computer server (Paragraph [0118] The Service Level Policy Engine, described below, combines the SLA provided by the user with the classification criteria (i.e., predefined criteria based on respective service level policy defined by the application) to determine how and when to maintain the application data, and from which storage pools to draw the needed resources to meet the Service Level Agreement (SLA). [0200] The Service Level Agreement also contains a plurality of Service Level Policies 705. Some Service level Agreements may have just a single Service Level Policy. More typically, a single SLA may contain tens of policies.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Greenwood by providing the data being comprised of metadata and subset data, wherein the metadata is comprised of configuration and status information for the at least one storage volume; and wherein the subset data is a set of predefined selection criteria based on a respective computer server, as taught by MUTALIK (Paragraphs [0211, [0118])
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, this virtual copy mechanism is a fast, efficient and low-impact technique of creating the initial copy that does not guarantee that all the bits will be copied, or stored together. Instead, virtual copies are constructed by maintaining metadata and data structures, such as copy-on-write volume bitmaps or extents, that allow the copies to be reconstructed at access time  as taught by MUTALIK (Paragraphs [0089]).

Regarding dependent claim 12, Greenwood and MUTALIK teach, the computer system of claim 11. 
MUTALIK further teaches, wherein the at least one storage server has at least one subordinate storage server, the at least one subordinate storage server having a plurality of subordinate server databases (see Figs.2, 3).

Regarding independent claim 16, Greenwood; Christopher Magee (US 11237747 B1) teaches, a computer program product for operating storage servers, comprising: one or more non-transitory computer-readable storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor to cause the processor to perform a method (Col 9 14-20 (30) Each server includes hardware computer memory and/or processors, an operating system that provides executable program instructions for the general administration and operation of that server, and a computer-readable medium storing instructions that, when executed by a processor of the server, allow the server to perform its intended functions) comprising: receiving an access request for at least one storage volume of at least one storage server; collecting data for the at least one storage volume (Col 7 Lines 31-47 (24) the control plane 102 includes a placement component 114. The placement component 114 can be configured to implement volume placement in accordance with embodiments of the present disclosure. The placement component 114 can be configured to collect information, operational metrics, metadata, or any other information for performing volume placement. The placement component 114 may periodically sweep block storage servers 116A, 116B with a query for the information, operational metrics, or metadata (i.e., based on the query collecting data to store). For example, block storage servers may provide current utilization metrics, ongoing tasks or operations (e.g., such as migration or remirror tasks), and any other state information for the block storage servers, including volume specific information for volumes stored at the block storage servers. A placement component 114 can include a data store configured to persist the collected data),
wherein the at least one storage volume has a unique volume identifier (Col 7 Lines 5-13 (23) the volume metadata service component 108 can obtain and store volume identifiers, client identifiers, size of volume, type of volume, and encryption status. In some embodiments, the volume metadata service component 108 includes a data store configured to store the metadata. Also see Col 11 Lines 24-27) (41) At block 406, the placement component 114 defines key-value data associated with the requested volume. The placement component can generate a key-value object that includes a unique identifier for the volume, client namespace, and/or client identifier);
and storing at least the data for the at least one storage volume and the unique volume identifier in a database (Col 11 Lines 24-27 (41) At block 406, the placement component 114 defines key-value data associated with the requested volume. The placement component can generate a key-value object that includes a unique identifier for the volume, client namespace, and/or client identifier. Also see Paragraph (13) These objects can be retrieved by querying a unique key and value. In the present application, a key-value object can be identified by a unique volume identifier, client namespace, and/or a client identifier),
	Greenwood fails to explicitly teach, the data being comprised of metadata and subset data, wherein the metadata is comprised of configuration and status information for the at least one storage volume, and wherein the subset data is a set of predefined selection criteria based on a respective computer server.
MUTALIK, Madhav (US 20190171527 A1) teaches, the data being comprised of metadata and subset data, wherein the metadata is comprised of configuration and status information for the at least one storage volume (Paragraph [0211] Metadata Collection is the process by which the Application Specific Module collects metadata about the application. In some embodiments, metadata includes information such as: configuration parameters for the application; state and status of the application; control files and startup/shutdown scripts for the application; location of the datafiles, journal and transaction logs for the application; and symbolic links, filesystem mount points, logical volume names, and other such entities that can affect the access to application data),
 and wherein the subset data is a set of predefined selection criteria based on a respective computer server Paragraph [0118] The Service Level Policy Engine, described below, combines the SLA provided by the user with the classification criteria (i.e., predefined criteria based on respective service level policy defined by the application) to determine how and when to maintain the application data, and from which storage pools to draw the needed resources to meet the Service Level Agreement (SLA). [0200] The Service Level Agreement also contains a plurality of Service Level Policies 705. Some Service level Agreements may have just a single Service Level Policy. More typically, a single SLA may contain tens of policies.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Greenwood by providing the data being comprised of metadata and subset data, wherein the metadata is comprised of configuration and status information for the at least one storage volume; and wherein the subset data is a set of predefined selection criteria based on a respective computer server, as taught by MUTALIK (Paragraphs [0211, [0118])
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, this virtual copy mechanism is a fast, efficient and low-impact technique of creating the initial copy that does not guarantee that all the bits will be copied, or stored together. Instead, virtual copies are constructed by maintaining metadata and data structures, such as copy-on-write volume bitmaps or extents, that allow the copies to be reconstructed at access time  as taught by MUTALIK (Paragraphs [0089]).

Regarding dependent claim 17, Greenwood and MUTALIK teach, the computer program product of claim 16. 
MUTALIK further teaches, wherein the at least one storage server has at least one subordinate storage server, the at least one subordinate storage server having a plurality of subordinate server databases (see Figs.2, 3).

5. 	Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood; Christopher Magee (US 11237747 B1) in view of MUTALIK, Madhav (US 20190171527 A1) in further view of Sitaram; Anand (US 20150302034 A1) .

Regarding dependent claim 5, Greenwood and MUTALIK teach, the method of claim of claim 1. 
MUTALIK further teaches, determining a status for each of the storage volumes using a time stamp of a most recent I/O request for each unique volume identifier (Paragraph [0179] If the Virtual Storage Pool in which the destination object is created contains objects created from prior versions of the source data object, a recently created prior version in the destination Virtual Storage Pool is selected for which there exists a corresponding prior version in the Virtual Storage Pool of the source data object. For example, if a copy of T5 is initiated from a snapshot pool, and an object created at time T3 is the most recent version available at the target, T3 is selected as the prior version);
and deleting all database entries for each of the storage volumes with an inactive status, the inactive status being a predetermined length of time since the most recent I/O request associated with the unique volume identifier (Paragraph [0097] One or more Management Workstations 308 allow the user to specify a Service Level Agreement (SLA) 304 that defines the lifecycle for the application data. A Management workstation is a desktop or laptop computer or a mobile computing device that is used to configure, monitor and control the Data Management Virtualization System. A Service Level Agreement is a detailed specification that captures the detailed business requirements related to the creation, retention and deletion of secondary copies of the application data (i.e., the deletion of entries according to the Service Level Agreement (SLA)/ retention policy).
Greenwood and MUTALIK fails to explicitly teach, querying the data base using a network connection to the at least one storage server; identifying each storage volume of the database.
Sitaram; Anand (US 20150302034 A1) teaches, further comprising: querying the data base using a network connection to the at least one storage server (Fig. 4 Paragraph [0040] querying each of the storage servers 140a-140z for the list of storage volumes in their storage organizations 150a-150z); 
identifying each storage volume of the database (Fig. 4, Paragraph [0040] the performance analysis module 104 identifies the subset of storage volumes of the accessible storage volumes which are storing data associated with the particular database);.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Greenwood and MUTALIK by providing querying the data base using a network connection to the at least one storage server; identifying each storage volume of the database as taught by Sitaram (Paragraphs [0040]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, a subset of the identified storage volumes which are storing data associated with a particular database are identified. the identification of the subset of storage volumes is based on a mapping information (e.g., mount point definitions) that maps the particular database to at least one identifier associated with a particular storage server that provides access to the particular storage volume utilized to store data associated with the particular database (this is efficient as instead of presenting all the database to the user only the databases identified to a particular user is presented which will improve user satisfaction) as taught by Sitaram (Paragraphs [0051]).

Regarding dependent claim 6, Greenwood and MUTALIK teach, the method of claim 3. 
MUTALIK further teaches, determining a status for each of the plurality of computer servers using a time stamp of a most recent I/O request for each unique server identifier  (Paragraph [0179] If the Virtual Storage Pool in which the destination object is created contains objects created from prior versions of the source data object, a recently created prior version in the destination Virtual Storage Pool is selected for which there exists a corresponding prior version in the Virtual Storage Pool of the source data object. For example, if a copy of T5 is initiated from a snapshot pool, and an object created at time T3 is the most recent version available at the target, T3 is selected as the prior version);
and deleting all database entries for each of the plurality of computer servers with an inactive status, the inactive status being a predetermined length of time since the most recent I/O request associated with the unique server identifier  (Paragraph [0097] One or more Management Workstations 308 allow the user to specify a Service Level Agreement (SLA) 304 that defines the lifecycle for the application data. A Management workstation is a desktop or laptop computer or a mobile computing device that is used to configure, monitor and control the Data Management Virtualization System. A Service Level Agreement is a detailed specification that captures the detailed business requirements related to the creation, retention and deletion of secondary copies of the application data (i.e., the deletion of entries according to the Service Level Agreement (SLA)/ retention policy).
Greenwood and MUTALIK fails to explicitly teach, querying the database using a network connection to the at least one storage server; identifying each of the plurality of computer servers of the database.
Sitaram; Anand (US 20150302034 A1) teaches, querying the database using a network connection to the at least one storage server (Fig. 4 Paragraph [0040] querying each of the storage servers 140a-140z for the list of storage volumes in their storage organizations 150a-150z); 
identifying each of the plurality of computer servers of the database (Fig. 4, Paragraph [0040] the performance analysis module 104 identifies the subset of storage volumes of the accessible storage volumes which are storing data associated with the particular database);.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Greenwood and MUTALIK by providing querying the data base using a network connection to the at least one storage server; identifying each storage volume of the database as taught by Sitaram (Paragraphs [0040]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, a subset of the identified storage volumes which are storing data associated with a particular database are identified. the identification of the subset of storage volumes is based on a mapping information (e.g., mount point definitions) that maps the particular database to at least one identifier associated with a particular storage server that provides access to the particular storage volume utilized to store data associated with the particular database (this is efficient as instead of presenting all the database to the user only the databases identified to a particular user is presented which will improve user satisfaction) as taught by Sitaram (Paragraphs [0051]).

6. 	Claims 8-10, 13-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood; Christopher Magee (US 11237747 B1) in view of MUTALIK, Madhav (US 20190171527 A1),  Sitaram; Anand (US 20150302034 A1) and in further view of in further view of XU; Chang Gen (US 20180260435 A1).

Regarding dependent claim 8, Greenwood and MUTALIK teach, the method of claim 7. 
MUTALIK further teaches, plurality of subordinate server using a network connection to the at least one storage server (see Figs.2, 3).
Greenwood and MUTALIK fails to explicitly teach, further comprising: querying the plurality of server databases using a network connection to the at least one storage server; synchronizing the data extracted from the plurality of server databases using a landscape level aggregator; and generating a landscape element database, wherein the landscape element database presents an aggregated view of the data extracted from the plurality of server databases.
Sitaram; Anand (US 20150302034 A1) teaches, further comprising: querying the plurality of subordinate server databases using a network connection to the at least one storage server (Paragraph [0040] In some embodiments, the performance analysis module 104 identifies the storage volumes accessible through the various storage servers 140a-140z by querying each of the storage servers 140a-140z for the list of storage volumes in their storage organizations 150a-150z. In some embodiments, the performance analysis module 104 identifies the subset of storage volumes of the accessible storage volumes which are storing data associated with the particular database (i.e., selecting a particular database from the subset of databases)); 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Greenwood and MUTALIK by providing querying the data base using a network connection to the at least one storage server; identifying each storage volume of the database as taught by Sitaram (Paragraphs [0040]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, a subset of the identified storage volumes which are storing data associated with a particular database are identified. the identification of the subset of storage volumes is based on a mapping information (e.g., mount point definitions) that maps the particular database to at least one identifier associated with a particular storage server that provides access to the particular storage volume utilized to store data associated with the particular database (this is efficient as instead of presenting all the database to the user only the databases identified to a particular user is presented which will improve user satisfaction) as taught by Sitaram (Paragraphs [0051]).
Greenwood, MUTALIK and Sitaram fails to explicitly teach, synchronizing the data extracted from the plurality of subordinate server databases using a landscape level aggregator; and generating a landscape element database, wherein the landscape element database presents an aggregated view of the data extracted from the plurality of subordinate server databases.
XU; Chang Gen (US 20180260435 A1) teaches, synchronizing the data extracted from the plurality of subordinate server databases using a landscape level aggregator (Paragraph [0020] The synchronization program 30 carries out a program process for aggregating and synchronizing the data of the target database 10 (i.e., target database 10 has plurality of databases) into the aggregation database 20.
and generating a landscape element database, wherein the landscape element database presents an aggregated view of the data extracted from the plurality of subordinate server databases (Paragraph [0024] (S2) Scan data of all tables of the target database 10 by the synchronization program 30, and then calculate the Key and Value of all rows row by row. The synchronization program 30 scans the target database 10 according to the primary key field of the database table.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Greenwood, MUTALIK and Sitaram by providing synchronizing the data extracted from the plurality of subordinate server databases using a landscape level aggregator; and generating a landscape element database, wherein the landscape element database presents an aggregated view of the data extracted from the plurality of subordinate server databases as taught by XU et al (Paragraphs [0020], [0024]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, to aggregate a number of target database data into an aggregation database and create the data required by a data warehouse or BI platform easily as taught by XU et al (Paragraph [0014])..

Regarding dependent claim 9, Greenwood, MUTALIK, Sitaram and XU et al teach, the method of claim 8. 
XU; Chang Gen (US 20180260435 A1) further teaches, wherein synchronizing the data extracted from the plurality of subordinate server databases (Paragraph [0020] The synchronization program 30 carries out a program process for aggregating and synchronizing the data of the target database 10 (i.e., target database 10 has plurality of databases) into the aggregation database 20.
further comprises: correlating the data extracted from the plurality of subordinate server databases using unique identifiers; and deduplicating landscape elements of the data extracted from the plurality of subordinate databases (Paragraph [0024] (S2) Scan data of all tables of the target database 10 by the synchronization program 30, and then calculate the Key and Value of all rows row by row. The synchronization program 30 scans the target database 10 according to the primary key field of the database table. The method of calculating the Key and Value of each row is described as follows: Firstly, each row uses a MD5 algorithm to obtain a unique identified string Value, and then uses a table name to splice the primary key field value (such as “TBL+ID” as shown in FIG. 2) of the row to obtain a unique string Key)
 (Xu fails to teach unique identifiers for subordinate server, however, MUTALIK teaches, subordinate/secondary server. Therefore Xu and MUTALIK (figs. 2, 3) combined, teach the entire claim limitation).

Regarding dependent claim 10, Greenwood, MUTALIK, Sitaram and XU et al teach, the method of claim 8. 
MUTALIK further teaches, wherein the landscape element database includes relationships between storage volumes of the plurality of subordinate server databases and wherein the relationships are determined using mirror configurations (Paragraph [0349] FIG. 20A depicts a configuration 2000 for protection of a database in accordance with some embodiments. The configuration 2000 includes the host 2001, which runs the RDBMS-enabled agent 2002. The RDBMS agent 2002 is a process that runs in the background on the host 2001, which is described in further detail herein. The configuration 2000 also includes primary database storage 2003 mounted on the host 2001, which cannot be directly accessed by the VDP system 2004. The database data to be protected lives on direct attached or out-of-band or networked attached storage 2003. The RDBMS agent 2002 is in communication with the VDP system 2004. The VDP system 2004 is in communication with performance pool 2006, which is directly accessible to the VDP system 2004. The configuration 2000 also includes backup staging volumes 2005 that are mounted on the host 2001 during backup and allocated from the performance pool 2006, and in communication with the RDBMS agent 2002; the staging volumes are created out of the performance pool 2006.

Regarding dependent claim 13, Greenwood and MUTALIK teach, the computer system of claim 12. 
MUTALIK further teaches, plurality of subordinate server databases using a network connection to the at least one storage server (see Figs.2, 3).
Greenwood and MUTALIK fails to explicitly teach, further comprising: querying the plurality of server databases using a network connection to the at least one storage server; synchronizing the data extracted from the plurality of subordinate server databases using a landscape level aggregator; and generating a landscape element database, wherein the landscape element database presents an aggregated view of the data extracted from the plurality of subordinate server databases.
Sitaram; Anand (US 20150302034 A1) teaches, further comprising: querying the plurality of server databases using a network connection to the at least one storage server (Paragraph [0040] In some embodiments, the performance analysis module 104 identifies the storage volumes accessible through the various storage servers 140a-140z by querying each of the storage servers 140a-140z for the list of storage volumes in their storage organizations 150a-150z. In some embodiments, the performance analysis module 104 identifies the subset of storage volumes of the accessible storage volumes which are storing data associated with the particular database (i.e., selecting a particular database from the subset of databases)); 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Greenwood and MUTALIK by providing querying the data base using a network connection to the at least one storage server; identifying each storage volume of the database as taught by Sitaram (Paragraphs [0040]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, a subset of the identified storage volumes which are storing data associated with a particular database are identified. the identification of the subset of storage volumes is based on a mapping information (e.g., mount point definitions) that maps the particular database to at least one identifier associated with a particular storage server that provides access to the particular storage volume utilized to store data associated with the particular database (this is efficient as instead of presenting all the database to the user only the databases identified to a particular user is presented which will improve user satisfaction) as taught by Sitaram (Paragraphs [0051]).
Greenwood, MUTALIK and Sitaram fails to explicitly teach, synchronizing the data extracted from the plurality of subordinate server databases using a landscape level aggregator; and generating a landscape element database, wherein the landscape element database presents an aggregated view of the data extracted from the plurality of subordinate server databases.
XU; Chang Gen (US 20180260435 A1) teaches, synchronizing the data extracted from the plurality of subordinate server databases using a landscape level aggregator (Paragraph [0020] The synchronization program 30 carries out a program process for aggregating and synchronizing the data of the target database 10 (i.e., target database 10 has plurality of databases) into the aggregation database 20);
and generating a landscape element database, wherein the landscape element database presents an aggregated view of the data extracted from the plurality of subordinate server databases (Paragraph [0024] (S2) Scan data of all tables of the target database 10 by the synchronization program 30, and then calculate the Key and Value of all rows row by row. The synchronization program 30 scans the target database 10 according to the primary key field of the database table.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Greenwood, MUTALIK and Sitaram by providing synchronizing the data extracted from the plurality of subordinate server databases using a landscape level aggregator; and generating a landscape element database, wherein the landscape element database presents an aggregated view of the data extracted from the plurality of subordinate server databases as taught by XU et al (Paragraphs [0020], [0024]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, to aggregate a number of target database data into an aggregation database and create the data required by a data warehouse or BI platform easily as taught by XU et al (Paragraph [0014]).

Regarding dependent claim 14, Greenwood, MUTALIK, Sitaram and XU et al teach, the computer system of claim 13. 
XU; Chang Gen (US 20180260435 A1) further teaches, wherein synchronizing the data extracted from the plurality of subordinate server databases (Paragraph [0020] The synchronization program 30 carries out a program process for aggregating and synchronizing the data of the target database 10 (i.e., target database 10 has plurality of databases) into the aggregation database 20) further comprises: correlating the data extracted from the plurality of subordinate server databases using unique identifiers of each subordinate server; and deduplicating landscape elements of the data extracted from the plurality of subordinate databases (Paragraph [0024] (S2) Scan data of all tables of the target database 10 by the synchronization program 30, and then calculate the Key and Value of all rows row by row. The synchronization program 30 scans the target database 10 according to the primary key field of the database table. The method of calculating the Key and Value of each row is described as follows: Firstly, each row uses a MD5 algorithm to obtain a unique identified string Value, and then uses a table name to splice the primary key field value (such as “TBL+ID” as shown in FIG. 2) of the row to obtain a unique string Key)
 (Xu fails to teach unique identifiers for subordinate server, however, MUTALIK teaches, subordinate/secondary server. Therefore Xu and MUTALIK (figs. 2, 3) combined, teach the entire claim limitation).

Regarding dependent claim 15, Greenwood, MUTALIK, Sitaram and XU et al teach, the computer system of claim 13. 
MUTALIK further teaches, wherein the landscape element database includes relationships between storage volumes of the plurality of subordinate server databases, and wherein the relationships are determined using mirror configurations (Paragraph [0349] FIG. 20A depicts a configuration 2000 for protection of a database in accordance with some embodiments. The configuration 2000 includes the host 2001, which runs the RDBMS-enabled agent 2002. The RDBMS agent 2002 is a process that runs in the background on the host 2001, which is described in further detail herein. The configuration 2000 also includes primary database storage 2003 mounted on the host 2001, which cannot be directly accessed by the VDP system 2004. The database data to be protected lives on direct attached or out-of-band or networked attached storage 2003. The RDBMS agent 2002 is in communication with the VDP system 2004. The VDP system 2004 is in communication with performance pool 2006, which is directly accessible to the VDP system 2004. The configuration 2000 also includes backup staging volumes 2005 that are mounted on the host 2001 during backup and allocated from the performance pool 2006, and in communication with the RDBMS agent 2002; the staging volumes are created out of the performance pool 2006).

Regarding dependent claim 18, Greenwood and MUTALIK teach, the computer program product of claim 17. 
MUTALIK further teaches, plurality of subordinate server databases using a network connection to the at least one storage server;
Greenwood and MUTALIK fails to explicitly teach, further comprising: querying the plurality of server databases using a network connection to the at least one storage server; synchronizing the data extracted from the plurality of subordinate server databases using a landscape level aggregator; and generating a landscape element database, wherein the landscape element database presents an aggregated view of the data extracted from the plurality of subordinate server databases.
Sitaram; Anand (US 20150302034 A1) teaches, further comprising: querying the plurality of server databases using a network connection to the at least one storage server (Paragraph [0040] In some embodiments, the performance analysis module 104 identifies the storage volumes accessible through the various storage servers 140a-140z by querying each of the storage servers 140a-140z for the list of storage volumes in their storage organizations 150a-150z. In some embodiments, the performance analysis module 104 identifies the subset of storage volumes of the accessible storage volumes which are storing data associated with the particular database (i.e., selecting a particular database from the subset of databases)); 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Greenwood and MUTALIK by providing querying the data base using a network connection to the at least one storage server; identifying each storage volume of the database as taught by Sitaram (Paragraphs [0040]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, a subset of the identified storage volumes which are storing data associated with a particular database are identified. the identification of the subset of storage volumes is based on a mapping information (e.g., mount point definitions) that maps the particular database to at least one identifier associated with a particular storage server that provides access to the particular storage volume utilized to store data associated with the particular database (this is efficient as instead of presenting all the database to the user only the databases identified to a particular user is presented which will improve user satisfaction) as taught by Sitaram (Paragraphs [0051]).
Greenwood, MUTALIK and Sitaram fails to explicitly teach, synchronizing the data extracted from the plurality of subordinate server databases using a landscape level aggregator; and generating a landscape element database, wherein the landscape element database presents an aggregated view of the data extracted from the plurality of subordinate server databases.
XU; Chang Gen (US 20180260435 A1) teaches, synchronizing the data extracted from the plurality of subordinate server databases using a landscape level aggregator (Paragraph [0020] The synchronization program 30 carries out a program process for aggregating and synchronizing the data of the target database 10 (i.e., target database 10 has plurality of databases) into the aggregation database 20);
and generating a landscape element database, wherein the landscape element database presents an aggregated view of the data extracted from the plurality of subordinate server databases (Paragraph [0024] (S2) Scan data of all tables of the target database 10 by the synchronization program 30, and then calculate the Key and Value of all rows row by row. The synchronization program 30 scans the target database 10 according to the primary key field of the database table.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Greenwood, MUTALIK and Sitaram by providing synchronizing the data extracted from the plurality of subordinate server databases using a landscape level aggregator; and generating a landscape element database, wherein the landscape element database presents an aggregated view of the data extracted from the plurality of subordinate server databases as taught by XU et al (Paragraphs [0020], [0024]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, to aggregate a number of target database data into an aggregation database and create the data required by a data warehouse or BI platform easily as taught by XU et al (Paragraph [0014]).

Regarding dependent claim 19, Greenwood, MUTALIK, Sitaram and XU et al teach, the computer program product of claim 18. 
XU; Chang Gen (US 20180260435 A1) further teaches, wherein synchronizing the data extracted from the plurality of subordinate server databases (Paragraph [0020] The synchronization program 30 carries out a program process for aggregating and synchronizing the data of the target database 10 (i.e., target database 10 has plurality of databases) into the aggregation database 20) further comprises: correlating the data extracted from the plurality of subordinate server databases using unique identifiers of each subordinate server; and deduplicating landscape elements of the data extracted from the plurality of subordinate databases (Paragraph [0024] (S2) Scan data of all tables of the target database 10 by the synchronization program 30, and then calculate the Key and Value of all rows row by row. The synchronization program 30 scans the target database 10 according to the primary key field of the database table. The method of calculating the Key and Value of each row is described as follows: Firstly, each row uses a MD5 algorithm to obtain a unique identified string Value, and then uses a table name to splice the primary key field value (such as “TBL+ID” as shown in FIG. 2) of the row to obtain a unique string Key)
 (Xu fails to teach unique identifiers for subordinate server, however, MUTALIK teaches, subordinate/secondary server. Therefore Xu and MUTALIK (figs. 2, 3) combined, teach the entire claim limitation).

Regarding dependent claim 20, Greenwood, MUTALIK, Sitaram and XU et al teach, the computer program product of claim 18. 
MUTALIK further teaches, wherein the landscape element database includes relationships between storage volumes of the plurality of subordinate server databases, and wherein the relationships are determined using mirror configurations (Paragraph [0349] FIG. 20A depicts a configuration 2000 for protection of a database in accordance with some embodiments. The configuration 2000 includes the host 2001, which runs the RDBMS-enabled agent 2002. The RDBMS agent 2002 is a process that runs in the background on the host 2001, which is described in further detail herein. The configuration 2000 also includes primary database storage 2003 mounted on the host 2001, which cannot be directly accessed by the VDP system 2004. The database data to be protected lives on direct attached or out-of-band or networked attached storage 2003. The RDBMS agent 2002 is in communication with the VDP system 2004. The VDP system 2004 is in communication with performance pool 2006, which is directly accessible to the VDP system 2004. The configuration 2000 also includes backup staging volumes 2005 that are mounted on the host 2001 during backup and allocated from the performance pool 2006, and in communication with the RDBMS agent 2002; the staging volumes are created out of the performance pool 2006).

Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/ patents/ apply/ patent-center for more information about Patent Center and https://www.uspto.gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. R./
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164